Citation Nr: 0202397	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for laceration and tendon 
injury residuals, with sensory nerve damage and scarring of 
the right forearm, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Laceration and tendon injury residuals, with sensory 
nerve damage and scarring of the right forearm are manifested 
by diminished sensation of the ulnar distribution of the 
right hand, reduced grip strength, difficulty opposing the 
thumb with the ring and little fingers, limited wrist 
flexion, weakened movement, and incoordination.

2.  Laceration and tendon injury residuals, with sensory 
nerve damage and scarring of the right forearm are moderately 
disabling.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for laceration and 
tendon injury residuals, with sensory nerve damage and 
scarring of the right forearm, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.56, 4.69, 4.73, 4.124a, Diagnostic Codes 5307, 
8616 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records reveal that the veteran is right-
hand dominant.  

In August 1966, the veteran accidentally put his right hand 
through a window, lacerating his right ulnar forearm; dorsal 
ulnar cutaneous nerve to hand and third and fourth digital 
nerve, ulnar side; and the flexor and extensor carpi ulnaris 
muscle.  The veteran underwent surgical repair, including 
suturing, a tenorrhaphy and a neurorrhaphy.  At his June 1968 
separation examination, the veteran reported that he might 
require future surgery to his hand.  

In December 1981, service connection was granted and a 10 
percent evaluation assigned for laceration and tendon injury 
residuals, with sensory nerve damage and scarring of the 
right forearm.  

In March 2000, the veteran made claim for an increased rating 
for his service-connected disability, claiming that his 
disability had worsened.  Thereafter, by letter of March 
2000, the RO asked the veteran to furnish names and addresses 
of doctors or hospitals that had provided treatment for his 
disability.  There was no response from the veteran.  

The veteran was afforded a VA examination for compensation 
purposes in April 2000.  The examiner noted the in-service 
injury and related the history of treatment conducted 
immediately thereafter and post-service.  The veteran 
complained of a dull ache in the right forearm and hand, and 
numbness and weakness in the hand.  The appellant stated that 
fatigability, lack of endurance, and lack of dexterity 
significantly impaired the right hand.  Flare-ups were 
infrequent, however, cold weather did aggravate his symptoms.  
The veteran denied using a brace.

Upon examination, the veteran's scars were noted to be well 
healed and non-tender.  There was diminished sensation along 
the ulnar distribution of the hand, distal to the scar at the 
ulnar aspect of the forearm.  There was also decreased 
sensation over the hypothenar eminence, over the small finger 
on the ulnar aspect, as well as over the radial aspect of the 
ring finger.  Sensation to the long finger, index finger, 
thumb and thenar eminence, as well as the dorsal aspect of 
the hand at the radial nerve distribution was intact.  Right 
hand grip strength was 4/5.  Flexor strength of the little 
finger was 4/5 as compared to 5/5 on the left.  He had 
difficulty opposing the thumb and the little finger.  He was 
able to oppose the thumb with the tip of the ring finger, but 
only with difficulty.  When lifting two-pound weights, the 
veteran experienced pain and numbness of his right hand.  

The veteran could extend his wrist to 40 degrees and flex to 
45 degrees.  Ulnar deviation was measured to 35 degrees and 
radial deviation measured to 10 degrees.  The metacarpal 
joints could flex to 80 degrees.  He was able to hyperextend 
to 5 degrees.  Proximal interphalangeal joint motion studies 
revealed flexion to 90 degrees and full extension.  On distal 
interphalangeal joint motion, he could flex to 45 degrees, 
with full extension.  The intrinsic musculature of the right 
hand was equal to that of the left.  The diagnosis was status 
post right distal forearm laceration with severed tendons and 
nerves, status post tenorrhaphy and neurorrhaphy, and a 
resultant right hand ulnar distribution deficit.

The examiner opined that, upon flare-up of symptoms, the 
physical findings on examination could be significantly 
altered.  Additionally, he noted that the veteran exhibited 
weakened movement, as well as, painful motion and loss of 
endurance and strength when using the two-pound weights.  
Incoordination was also noted to be a natural consequence of 
fatigue and weakened movement.  

II.  Analysis

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  Karnas v. Derwinski, 1 Vet.  App. 
308, 312-13 (1991).  VA promulgated implementing regulations 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

In the present case, the veteran has been notified of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The veteran was advised 
in March 2000, to identify medical treatment providers and 
submit additional evidence in support of his claim, but he 
did not respond.  In April 2000, he was afforded a VA 
examination in connection with his claim.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist and to notify him has been fulfilled. 

The veteran contends that his right hand and forearm 
disability is more severe than the current rating indicates.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7.

Initially, the Board notes that the veteran is right-hand 
dominant.  Thus, the service-connected disability affects his 
major extremity.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
extremities for rating purposes. 

The RO has evaluated the veteran's service-connected 
peripheral nerve disability as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8616, 
pertaining to neuritis and mild incomplete paralysis of the 
ulnar nerve; as well as under 38 C.F.R. § 4.73, Diagnostic 
Code 5307, pertaining to Muscle Group VII injuries.  Under 
Diagnostic Code 8616 a 10 percent rating is warranted for 
mild incomplete paralysis of the ulnar nerve of the major 
hand.  A 30 percent rating is assigned in cases of moderate 
incomplete paralysis.  Assignment of a 40 percent rating is 
warranted when there is severe incomplete paralysis of the 
ulnar nerve of the major hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 5307 a 10 percent evaluation 
contemplates the presence of moderate injury to Muscle Group 
VII, that is, the muscles arising from the internal condyle 
of the humerus, of the major upper extremity.  A 30 percent 
evaluation would require evidence of a moderately severe 
injury.  38 C.F.R. § 4.73.

In assessing the degree of muscle impairment, the regulations 
provide that a moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, indicating a short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.   
38 C.F.R. § 4.56.

A moderately severe muscle injury is one involving a through 
and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.

In this case, there is no evidence of prolonged infection, 
sloughing of soft parts, and/or intermuscular scarring which 
would justify an increased rating under 38 C.F.R. § 4.73.  
The Board also finds that with 4/5 muscle strength, the 
objective range of motion demonstrated, and the remaining 
degree of functional capacity shown, "severe" incomplete 
paralysis is not shown.  

Still, the evidence does reveal decreased sensation along the 
ulnar distribution of the hand, over the hypothenar eminence, 
over the small finger on the ulnar aspect, as well as over 
the radial aspect of the ring finger.  The veteran also has 
difficulty opposing his thumb with the ring and little 
fingers, and range of motion studies show limited wrist 
flexion.  Finally, the veteran experiences frequent numbness, 
pain and weakened movement of the right hand that often 
results in incoordination.  These symptoms increase in 
severity during flare ups.  Therefore, the Board finds that 
the evidence is in equipoise as to whether an increased 
evaluation is in order.  Hence, reasonable doubt is resolved 
in favor of the veteran, and a 30 percent evaluation is 
granted under Diagnostic Code 8616.
 



ORDER

A 30 percent rating for residuals, laceration and tendon 
injuries and sensory nerve damage with scar, right is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

